NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                  MOTION AND, IF FILED, DETERMINED


                                   IN THE DISTRICT COURT OF APPEAL
                                   OF FLORIDA
                                   SECOND DISTRICT



MARY A. JOHNSTON A/K/A MARY        )
ANN JOHNSTON,                      )
                                   )
            Appellant,             )
                                   )
v.                                 )      Case No. 2D18-493
                                   )
JAMES B. NUTTER & COMPANY; THE     )
UNKNOWN HEIRS, BENEFICIARIES,      )
DEVISEES, GRANTEES, ASSIGNEES,     )
LIENORS, CREDITORS, TRUSTEES       )
AND ALL OTHERS WHO MAY CLAIM       )
AN INTEREST IN THE ESTATE OF       )
ROBERT G. JOHNSTON, DECEASED;      )
ROBERT JOHNSTON, JR. A/K/A         )
ROBERT GARY JOHNSTON, JR.;         )
AMY JOHNSTON A/K/A AMY L.          )
JOHNSTON; ELIZABETH WAGER          )
A/K/A ELIZABETH MARIE WAGER;       )
UNITED STATE OF AMERICA,           )
ACTING OF BEHALF OF THE            )
SECRETARY OF HOUSING AND           )
URBAN DEVELOPMENT; ANY AND         )
ALL UNKNOWN PARTIES CLAIMING       )
BY, THROUGH, UNDER, AND            )
AGAINST THE HEREIN NAMED           )
INDIVIDUAL DEFENDANT(S) WHO        )
ARE NOT KNOWN TO BE DEAD OR        )
ALIVE, WHETHER SAID UNKNOWN        )
PARTIES MAY CLAIM AN INTEREST      )
AS SPOUSES, HEIRS, DEVISEES,       )
GRANTEES, OR OTHER CLAIMANTS,      )
                                   )
            Appellees.             )
___________________________________)
Opinion filed March 29, 2019.

Appeal from the Circuit Court for Charlotte
County; James R. Thompson, Senior
Judge.

Jeffrey M. Backo and Cord C. Mellor of
Mellor, Grissinger, & Backo, LLP, Nort Port,
for Appellant.

David Y. Rosenberg, Cynthia L. Comras,
and Jarrett Cooper of Robertson, Anschutz,
& Schneid, P.L., Boca Raton, for Appellee
James B. Nutter & Company.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.




                                          -2-